DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the limitation “no additional semiconductor having a band gap equal to or smaller than a band gap of the single well layer is provided between the n-type semiconductor layer and the p-type semiconductor layer”, which lacks the full support of the original disclosure.  The original specification does not have any disclosure related to this limitation.  Fig. 2 only shows the ground level of the conductive band and does not show the band gap.
Claim 14 recites the limitation “no additional semiconductor having a band gap equal to or smaller than a band gap of the single well layer is provided between the n-type semiconductor layer and the p-type semiconductor layer”, which lacks the full support of the original disclosure.  The original specification does not have any disclosure related to this limitation.  Fig. 2 only shows the ground level of the conductive band and does not show the band gap.
Claim 15 recites the limitation “the electron blocking layer having a band gap larger than a band gap of each of the first and second barrier layers”, which lacks the full support of the original disclosure.  The original specification does not have any disclosure related to this limitation.  Fig. 2 only shows the ground levels of the conductive bands of various layers and does not show the band gaps.
Claim 15 recites the limitation “wherein the single well layer is in contact with both of the second barrier layer and the electron blocking layer”, which lacks the full support of the original disclosure.  Fig. 2 teaches that the single well layer 36 is not in contact with the second barrier layer 40b.
Claim 16 recites the limitation “the electron blocking layer having a band gap larger than a band gap of each of the first and second barrier layers”, which lacks the full support of the original disclosure.  The original specification does not have any disclosure related to this limitation.  Fig. 2 only shows the ground levels of the conductive bands of various layers and does not show the band gaps.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "no addition well layer" in the 14th line of the claim, which is ambiguous.  There is no indication in the specification how to qualify a layer as “well layer” in the limitation of “additional well layer” and its relationship with “the single well layer”.
Claim 5 recites the limitation "no addition well layer" in the 16th line of the claim, which is ambiguous.  There is no indication in the specification how to qualify a layer as “well layer” in the limitation of “additional well layer” and its relationship with “the single well layer”.
Claim 11 recites the limitation "no addition well layer" in the second line of the claim, which is ambiguous.  There is no indication in the specification how to qualify a layer as “well layer” in the limitation of “additional well layer” and its relationship with “the single well layer”.
Claim 12 recites the limitation "no addition well layer” in the second and the fourth lines of the claim, which is ambiguous.  There is no indication in the specification how to qualify a layer as “well layer” in the limitation of “additional well layer” and its relationship with “the single well layer”.
Claim 12 recites the limitation "the n-type semiconductor layer" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the n-type semiconductor layer" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the n-type semiconductor layer" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-8 and 11-16 are rejected because they depend on the rejected claims 1 and 5.
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the limitation “no additional well layer is provided between the second barrier layer and the p-type semiconductor layer”, which fails to further limit the subject matter of claim 1 upon which it depends.  Claim 1 recites the limitation “the active layer includes no additional well layer other than the single well layer” in the claim, which automatically leads to the limitation “no additional well layer is provided between the second barrier layer and the p-type semiconductor layer”, because there is only one single well layer in the whole structure in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the limitation “no additional well layer is provided between the second barrier layer and the p-type semiconductor layer”, which fails to further limit the subject matter of claim 1 upon which it depends.  Claim 1 recites the limitation “the active layer includes no additional well layer other than the single well layer” in the claim, which automatically leads to the limitation “no additional well layer is provided between the n-type semiconductor layer and the first planarizing layer, and no additional well layer is provided between the second barrier layer and the p-type semiconductor layer”, because there is only one single well layer in the whole structure in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0054542).
Regarding claim 1, Han et al. teach in an embodiment in paragraph [0078] having the layer 34 disposed the mostly closely to the layer 117 with all other structural features illustrated in Figs. 1 and 2, a semiconductor light-emitting element (light emitting device; Abstract) comprising: an n-type clad layer (117 of n type; Figs. 1-2, [0039]) of an n-type AlGaN-based semiconductor material (n type AlGaN; [0039]); an active layer (121; Figs. 1-2, [0041]) including: a first barrier layer (the leftmost 34 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (34 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the n-type clad layer (117, an embodiment in paragraph [0078] where 34 is disposed most closely to 117, i.e. 34 is on and in contact with 117; see Figs. 1-2); a planarizing layer (the leftmost 33 in Fig. 2, a semiconductor layer providing a planar top surface as shown in Figs. 1-2; [0047]) of an AlGaN-based semiconductor material (33 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the first barrier layer (the leftmost 34 in Fig. 2; see Figs. 1-2); a second barrier layer (the leftmost 35 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (35 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the planarizing layer (the leftmost 33 in Fig. 2; see Figs. 1 and 2); and one single well layer (the rightmost 22 in Fig. 2; Figs. 1-2, [0043]) of an AlGaN-based semiconductor material (AlGaN; [0045]) provided on the second barrier layer (the leftmost 35 in Fig. 2; see Figs. 1-2); and a p-type semiconductor layer (125; Figs. 1-2, [0058]) provided on the active layer (121), wherein the active layer (121) emits ultraviolet light having a wavelength of 385 nm to 285 nm ([0061]) overlapping the claimed range of deep ultraviolet light having a wavelength of 360 nm or shorter, that establishes a prima facie case of obviousness (MPEP 2144.05), the active layer (121) includes no additional well layer other than the single well layer (the rightmost 22 in Fig. 2; the single quantum well structure of 121 disclosed in [0042], i.e. n=1 in Fig. 2, the structure of this embodiment is shown in the modified Fig. 2 shown below, the modified Fig. 2 also includes the feature of “a first barrier layer of an AlGaN-based semiconductor material provided on and in contact with the n-type clad layer” disclosed above), an AlN molar fraction of the n-type clad layer (117) is between 0% to 100% (i.e. InxAlyGa1-x-yN,  0≤y≤1; [0039]) which overlaps the claimed range of 20% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the single well layer (the rightmost 22 in the modified Fig. 2 shown below) is between 0% to 100% (i.e. InxAlyGa1-x-yN,  0≤y≤1; [0045]) which overlaps the claimed range of 10% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the planarizing layer (the leftmost 33 in the modified Fig. 2 shown below) is lower than an AlN molar fraction of each of the first barrier layer (the leftmost 34 in the modified Fig. 2 shown below) and the second barrier layer (the leftmost 35 in the modified Fig. 2 shown below; [0053]), and a ground level of a conduction band of the planarizing layer (the leftmost 33 in the modified Fig. 2 shown below) is higher than a ground level of a conduction band of the single well layer (the rightmost 22 in the modified Fig. 2 shown below).
Han et al. do not teach a difference in AlN molar fraction between the single well layer and the planarizing layer is equal to or larger than 3% and equal to or smaller than 10%.
Han et al. teach in paragraphs [0068-0070] that the energy gap of the planarization layer (33) has to be larger than the energy gaps of the single well layer (22; [0068]) and the energy gaps can be changed by adjusting the AlN molar fraction portion ([0069]). 
Parameters such as the AlN molar fractions of the planarization layer and the single well layer are subject to routine experimentation and optimization to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the deterioration of the quality of the barrier layer  ([0069-0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the range of a difference in AlN molar fraction between the single well layer and the planarizing layer as clamed to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the deterioration of the quality of the barrier layer ([0069-0072]).

    PNG
    media_image1.png
    248
    75
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    175
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    15
    24
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    15
    24
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    43
    59
    media_image4.png
    Greyscale
[AltContent: rect][AltContent: rect]
Modified Fig. 2 of Han of a single quantum well structure with n=1.
Regarding claim 2, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein a thickness of the planarizing layer (T3; Fig. 2, [0071]) in a direction of stack (horizontal direction in Fig. 2) and a thickness of the single well layer (T2; Fig. 2, [0071]).
Han et al. do not teach a thickness of the planarizing layer is smaller than a thickness of the single well layer (emphasis added).
Han et al. teach that the thickness of the planarizing layer can be made thinner to improve the device performance ([0072]).
Parameters such as the thickness of the planarizing layer and the thickness of the single well layer are subject to routine experimentation and optimization to achieve the desired device performance ([0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the planarizing layer smaller than that of the single well layer to improve the device performance ([0072]).
Regarding claim 3, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein the planarizing layer (the leftmost 33 in the modified Fig. 2 shown above) and the single well layer (the rightmost 22 in the modified Fig. 2 shown above).
Han et al. do not teach the AlN molar fraction of the planarizing layer is higher than an AlN molar fraction of the single well layer.
Han et al. teach that the planarizing layer (the leftmost 33 in the modified Fig. 2 shown above) and the single well layer (the rightmost 22 in the modified Fig. 2 shown above) can be AlGaN ([0051, 0045]), the planarizing layer (33) has a bandgap bigger than the bandgap of the single well layer (22; Fig. 2), and higher Al content (i.e. higher AlN molar fraction) of the AlGaN layer would have a bigger bandgap ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the AlN molar fraction of the planarizing layer higher than an AlN molar fraction of the single well layer, such that the planarizing layer can have a bandgap bigger than the bandgap of well layer (Fig. 2). 
Regarding claim 4, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein a difference (G1; Fig. 3, [0070]) in the ground level of the conduction band between the planarizing layer (the bottommost 33 in Figs. 1-2) and the single well layer (the topmost 22; see Fig. 2).
Han et al. do not teach a difference in the ground level of the conduction band between the planarizing layer and the single well layer is equal to or larger than 2% of a light energy corresponding to a wavelength of light emitted from the active layer.
Han et al. also teaches in paragraphs [0070] and Fig. 3 that the ground level of conductive band of the planarization layers (33) has to be higher than the ground level of the single well layer (22; [0070]) as one of the conditions of making sure that the barrier layer may forms the function of an electron barrier ([0070]).
Parameters such as the difference in the ground level of the conduction band between the planarizing layer and the single well layer are subject to routine experimentation and optimization to achieve the desired device performance of the barrier layer performing as an electron barrier ([0070]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the difference in the ground level of the conduction band between the planarizing layer and the single well layer within the range as claimed to achieve the desired device performance of the barrier layer performing as an electron barrier ([0070]).
Regarding claim 11, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein no additional well layer is provided between the second barrier layer (the leftmost 35 in the modified Fig. 2 shown above) and the p-type semiconductor layer (125; see Fig. 1, and the modified Fig. 2 shown above).
Regarding claim 13, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein no additional semiconductor having a band gap equal to or smaller than a band gap of the single well layer (22) is provided between the n-type semiconductor layer (interpreted as “the n-type clad layer” 117 due to the 112 issues disclosed above) and the p-type semiconductor layer (125; see Fig. 1 and the modified Fig. 2 shown above).
Claims 5-8, 12 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0054542) in view of Yeh et al. (US 2013/0187125).
Regarding claim 5, Han et al. teach in an embodiment in paragraph [0078] having the layer 34 disposed the mostly closely to the layer 117 with all other structural features illustrated in Figs. 1 and 2, a semiconductor light-emitting element (light emitting device; Abstract), comprising: an n-type clad layer (117 of n type; Figs. 1-2, [0039]) of an n-type AlGaN-based semiconductor material (n type AlGaN; [0039]); an active layer (121) includes: a first planarizing layer (the leftmost 33 in Fig. 2, a semiconductor layer providing a planar top surface as shown in Figs. 1-2; [0047]) of an AlGaN-based semiconductor material (33 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on the n-type clad layer (117; see Figs. 1-2); a first barrier layer (the leftmost 35 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (35 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the first planarizing layer (the leftmost 33 in Fig. 2); and one single well layer (the rightmost 22 in Fig. 2; Figs. 1-2, [0043]) of an AlGaN-based semiconductor material (AlGaN; [0045]); and a p-type semiconductor layer (125; Figs. 1-2, [0058]) provided on the active layer (121), wherein the active layer (121) emits ultraviolet light having a wavelength of 385 nm to 285 nm ([0061]) overlapping the claimed range of deep ultraviolet light having a wavelength of 360 nm or shorter, that establishes a prima facie case of obviousness (MPEP 2144.05), the active layer (121) includes no additional well layer other than the single well layer (the rightmost 22 in Fig. 2; the single quantum well structure of 121 disclosed in [0042], i.e. n=1 in Fig. 2, the structure of this embodiment is shown in the modified Fig. 2 shown above, the modified Fig. 2 also includes the feature of the embodiment in paragraph [0078] having the layer 34 disposed the mostly closely to the layer 117 with all other structural features illustrated in Figs. 1 and 2), an AlN molar fraction of the n-type clad layer (117) is between 0% to 100% (i.e. InxAlyGa1-x-yN,  0≤y≤1; [0039]) which overlaps the claimed range of 20% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the single well layer (the rightmost 22 in Fig. 2) is between 0% to 100% (i.e. InxAlyGa1-x-yN,  0≤y≤1; [0045]) which overlaps the claimed range of 10% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction (Al content; [0069]) of each of the first planarizing layer (the leftmost 33 in Fig. 2) is lower than an AlN molar fraction of each of the first barrier layer (the leftmost 35 in Fig. 2; [0053]), and a ground level of a conduction band of each of the first planarizing layer (the leftmost 33 in Fig. 2) is higher than a ground level of a conduction band of the single well layer (the rightmost 22 in Fig. 2; see Fig. 2),.
Han et al. do not teach a second planarizing layer of an AlGaN-based semiconductor material provided on and in contact with the first barrier layer; a second barrier layer of an AlGaN-based semiconductor material provided on and in contact with the second planarizing layer, and one single well layer provided on the second barrier layer; and an AlN molar fraction of each of the first planarizing layer and the second planarizing layer is lower than an AlN molar fraction of each of the first barrier layer and the second barrier layer, and a ground level of a conduction band of the second planarizing layer is higher than a ground level of a conduction band of the single well layer, and a difference in AlN molar fraction between the single well layer and each of the first planarizing layer and the second planarizing layer is equal to or larger than 3% and equal to or smaller than 10%.
In the same field of endeavor of light emitting devices, Yeh et al. teach a second planarizing layer (the second leftmost 132b in Fig. 3; Figs. 2-3, [0046]) of an AlGaN-based semiconductor material ([0046]) provided on and in contact with the first barrier layer (the second leftmost 132a in Fig. 3; Figs. 2-3, [0046]); a second barrier layer (the third leftmost 132a in Fig. 3; Figs. 2-3, [0046]) of an AlGaN-based semiconductor material ([0046]) provided on and in contact with the second planarizing layer (the second leftmost 132b in Fig. 3; see Figs. 2-3), and one single well layer (the rightmost 131 in Fig. 3; [0044]) provided on the second barrier layer (the third leftmost 132a in Fig. 3; see Figs. 2 and 3); and each of the first planarizing layer (the leftmost 132b in Fig. 3) and the second planarizing layer (the second leftmost 132b in Fig. 3) and  each of the first barrier layer (the second leftmost 132a in Fig. 3) and the second barrier layer (the third leftmost 132a in Fig. 3), and a ground level of a conduction band of the second planarizing layer (the second leftmost 132b in Fig. 3) is higher than a ground level of a conduction band of the single well layer (the rightmost 131 in Fig. 3; see Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of how to add more layers ([0037]) and Yeh et al. teach that the layers of two different band gaps can be added in an alternate sequence (Figs. 2 and 3). 
The combination of Han et al. and Yeh et al. teach “an AlN molar fraction of each of the first planarizing layer and the second planarizing layer is lower than an AlN molar fraction of each of the first barrier layer and the second barrier layer” as Han et al. teach an AlN molar fraction (Al content; [0069]) of each of the first planarizing layer (the leftmost 33 in Fig. 2) is lower than an AlN molar fraction of the first barrier layer (the leftmost 35 in Fig. 2; [0053]) as disclosed above and Yeh et al. teach that the first planarizing layer (the leftmost 132b in Fig. 3) is the same as the second planarizing layer (the second leftmost 132b in Fig. 3, all are 132b; [0046]) and the first barrier layer (the second leftmost 132a in Fig. 3) is the same as the second barrier layer (the third leftmost 132a in Fig. 3, all are 132a; [0046]).
Regarding the limitations “a difference in AlN molar fraction between the single well layer and each of the first planarizing layer and the second planarizing layer is equal to or larger than 3% and equal to or smaller than 10%”, Han et al. teach in paragraphs [0068-0070] that the energy gaps of the planarization layers (33) has to be larger than the energy gap of the single well layer (22; [0068]) and the energy gaps can be changed by adjusting the AlN molar fraction portion ([0069]). 
Parameters such as the AlN molar fractions of the planarization layers and the single well layer are subject to routine experimentation and optimization to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the deterioration of the quality of the barrier layer  ([0069-0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the range of a difference in AlN molar fraction between the single well layer and each of the first planarizing layer and the second planarizing layer as clamed to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the deterioration of the quality of the barrier layer ([0069-0072]).
Regarding claim 6, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein a thickness of each of the first planarizing layer (T3; Fig. 2, [0071]) in a direction of stack (horizontal direction in Fig. 2) and a thickness of the single well layer (T2; Fig. 2, [0071]).
Han et al. do not teach a thickness of each of the first planarizing layer and the second planarizing layer in a direction of stack is smaller than a thickness of the single well layer.
In the same field of endeavor of light emitting devices, Yeh et al. teach a thickness of each of the first planarizing layer (the leftmost 132b in Fig. 3; Figs. 2-3, [0046]) and the second planarizing layer (the second leftmost 132b in Fig. 3; Figs. 2-3, [0046]) in a direction of stack (horizontal direction in Fig. 2) and a thickness of the single well layer (the rightmost 131 in Fig. 3; [0044]; see Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of how to add more layers ([0037]) and Yeh et al. teach that the layers of two different band gaps can be added in an alternate sequence (Figs. 2 and 3). 
Han et al. also teach that the thickness of the planarizing layer can be made thinner to improve the device performance ([0072]).
Parameters such as the thickness of the planarizing layers and the thickness of the single well layer are subject to routine experimentation and optimization to achieve the desired device performance ([0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the planarizing layers smaller than the thickness of the single well layer to improve the device performance ([0072]).
Regarding claim 7, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein the first planarizing layer (the leftmost 33 in Fig. 2) and the single well layer (the rightmost 22 in Fig. 2).
Han et al. do not teach the AlN molar fraction of each of the first planarizing layer and the second planarizing layer is higher than an AlN molar fraction of the single well layer.
Han et al. teach that the first planarizing layer (the leftmost 33 in Fig. 2) and the single well layer (the rightmost 22 in Fig. 2) can be AlGaN ([0051, 0045]), the planarizing layer (33) has a bandgap bigger than the bandgap of well layer (22; Fig. 2), and higher Al content (i.e. higher AlN molar fraction) of the AlGaN layer would have a bigger bandgap ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an AlN molar fraction of the first planarizing layer higher than an AlN molar fraction of the single well layer, such that the first planarizing layer can have a bandgap bigger than the bandgap of well layer (Fig. 2). 
In the same field of endeavor of light emitting devices, Yeh et al. teach each of the first planarizing layer (the leftmost 132b in Fig. 3; Figs. 2-3, [0046]) and the second planarizing layer (the second leftmost 132b in Fig. 3; Figs. 2-3, [0046]) and the first planarizing layer (the leftmost 132b in Fig. 3) is the same as the second planarizing layer (the second leftmost 132b in Fig. 3, all are 132b; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of how to add more layers ([0037]) and Yeh et al. teach that the layers of two different band gaps can be added in an alternate sequence (Figs. 2 and 3).
The combination of Han et al. and Yeh et al. teach “the AlN molar fraction of each of the second planarizing layer is higher than an AlN molar fraction of the single well layer” because Han et al. teach the AlN molar fraction of each of the first planarizing layer is higher than an AlN molar fraction of the single well layer as disclosed above and Yeh et al. teach that the first planarizing layer (the leftmost 132b in Fig. 3) is the same as the second planarizing layer (the second leftmost 132b in Fig. 3, all are 132b; [0046]).
Regarding claim 8, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein the active layer (121) further includes a further barrier layer (the leftmost 34 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (34 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided between the n-type clad layer (117) and the first planarizing layer (the leftmost 33 in Fig. 2).
Regarding claim 12, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein no additional well layer is provided between the n-type semiconductor layer (interpreted as “the n-type clad layer” 117 due to the 112 issues disclosed above) and the first planarizing layer (the leftmost 33 in the modified Fig. 2 shown above).
Han et al. do not teach no additional well layer is provided between the second barrier layer and the p-type semiconductor layer.
In the same field of endeavor of light emitting devices, Yeh et al. teach the second barrier layer (the third leftmost 132a in Fig. 3; Figs. 2-3, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of how to add more layers ([0037]) and Yeh et al. teach that the layers of two different band gaps can be added in an alternate sequence (Figs. 2 and 3). 
The combination of Han et al. and Yeh et al. teach “no additional well layer is provided between the second barrier layer and the p-type semiconductor layer” as Han et al. teach that the active layer 121 has a single well layer 22 and no additional well layers, and the modification from Yeh et al. teach adding only the planarization layer and the barrier layer.
Regarding claim 14, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein no additional semiconductor having a band gap equal to or smaller than a band gap of the single well layer (22) is provided between the n-type semiconductor layer (interpreted as “the n-type clad layer” 117 due to the 112 issues disclosed above) and the p-type semiconductor layer (125; see Fig. 1 and the modified Fig. 2 shown above).

Response to Arguments
Applicant's arguments with respect to claims 1 and 5 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 10,644,194 B2) teach a LED having multiple barrier layers and multiple well layers having various energy gaps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/22/2022